DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
At the outset of this action, Examiner wishes to set forth the understanding upon which examination has (and will) take place, specifically as it relates to claims 5-7 and 11.  Each of these claims recites “a piling adjustably coupled to a base fixedly positioned to a floor of the body of water ….”  This limitation was originally interpreted to mean a piling with an adjustable component attached (e.g., a buoy or float).  Further review of the application reveals that this interpretation is not adequately supported by the disclosure as filed.  Applicant appears to only use the word “adjustably” twice throughout the Specification as filed.  The Drawings (FIGS 3-5) depict a piling (302) coupled to a base (304) fixedly positioned to a floor (306), but do not show how the piling might be considered “adjustably coupled” to said base.  As such, going forward the phrase “adjustably coupled” will be read as “coupled” because the Specification does not support an “adjustable coupling.”
Additionally, Examiner finds the term “piling” to impart various structural limitations upon the device as claimed.  A “piling,” as defined by Oxford Language (and as provided by a Google search for “define piling”), is a “heavy stake[s] or post[s] installed to support the foundations of a superstructure.”  Merriam-Webster provides a slightly broader definition of “a supporting structure made of large stakes or pointed posts driven into the ground.”  These (and other) definitions generally indicate a “piling” to be a post-like structure that may or may not be 
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant’s traversal of the rejections under §112 begin on page 6 of the Remarks as filed.  There, Applicant contends that the amended claims recite structural correlations between the fluid intake valve and the piling.  While the amendments clarify and now positively recite those components which are necessary to induce the rotation claimed by Applicant, various §112 issues remain and are addressed substantively below.
Applicant then traverses the rejections under §103, asserting that the amendments overcome the prior art of record because neither “Hirsch [n]or Schmidt describe or suggest a control system configured to control the one or more switching devices to control the power output of the plurality of power generation units within specifications of the electrical energy transmission system, receive at least one of weather and environmental data, and control the one or more switch devices based on the received at least one of weather and environmental data” (emphasis added).  While this may be true, the operation of renewable power source based on weather or environment conditions is known in the art.  
Examiner has provided a new rejection, detailed below, that additionally cites to US 2008/0195255 (“Lutze”).  Lutze contemplates an intermittent renewable energy system (wind turbines) wherein the controller is configured to vary the total power output of the system based on, at least in part, weather conditions (para. [0028]).  Since Hirsch and Lutze are both 
Applicant next contends that claim 8 distinguishes over the prior art because “[i]t has not been shown that either Hirsch or Taylor show or suggest at least one sensor configured to sense an operating condition of the power generation unit.”  While this may be a factual statement, it is hardly a patentable distinction over the prior art.  It is overwhelmingly well-known in the art that renewable energy installations, such as the wave energy converter of Hirsch, make use of a wide variety of sensors to determine whether the system is functioning as intended and to ensure continued operation.  This is evidenced, for example, by the system of Lutze.  As briefly discussed above, Lutze includes a variety of sensors that are configured to sense an operating condition (i.e., sensed weather conditions, sensed grid conditions, etc.) through a variety of sensors that are operatively connected to the controller (paras. [0026], [0030]).  As such, a new rejection for claim 8 is provided below.
In view of the arguments above and the new grounds of rejection detailed below, Examiner maintains that the claims are properly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of these claims contemplates a piling having a fluid intake valve “coupled to the piling” such that water may flow through the valve and into the interior of the piling.  Within the piling is an impeller that is allegedly driven by the flow of water into the piling; while this may be the case and the device may function for some short period of time, it does not appear that the device would function for long.
Examiner notes that FIG 5 of the drawings appears to depict the subject matter recited in claims 7 and 11.  This figure is discussed in paragraphs [0051-55] of the Specification as filed.  There, Applicant contends that fluid will flow into the piling through the intake valve and thus drive the impeller.  In paragraph [0053], Applicant states “[a] plurality of apertures or vents 366 top of the piling, substantially higher than the surface of the water 322.  
It is unclear how water/fluid entering into the piling through intake 350 would rise up to the vents 366 such that the water/fluid could exit the piling.  Applicant’s disclosure does not appear to discuss the outflow of fluid other than to suggest it may somehow exit through these vents.  One of ordinary skill is thus left to contemplate how to remove water from the piling such that it does not hinder operation of the impeller.  Although Applicant has not stated such, Examiner must assume that the “intake valve” is a one-way valve that only permits flow into the piling.  Furthermore, Examiner must assume that the vents remain above the surface of the water because otherwise water would also flow into the piling through said vents.  This leaves only the accumulation of water such that a water level within the piling eventually reaches the vents to be expelled.
This last option would seemingly hinder, if not outright prevent, the intended operation of the device.  If the piling is perpetually filled with water then additional water entering through the intake valve would have little, if any, effect on the impeller due to the inertial forces of the accumulated water on the impeller.  Clearly this cannot be the contemplated method of operation because such an arrangement would produce little to no power, making the claimed device unsuitable as a power generation apparatus.
Because the disclosure, considered as a whole, fails to adequately disclose how to make and use the systems of claims 7 and 11, the claims remain properly rejected under §112.   Additionally, because the claims are not enabled (for the reasons discussed above), a rejection on merits cannot be provided at this time.  This is not an indication of allowable subject matter.
Claims 5-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fixed coupled between the pilings and the base, does not reasonably provide enablement for an adjustable coupling.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As briefly mentioned above, the Specification provides no discussion on how the pilings are “adjustably coupled” to the bases.  The only references to “adjustably coupled” in the Specification are merely a restatement of the claim language.  The figures depicting the various contemplated embodiments do not show any sort of adjustable connection between the pilings and the bases.  As such, the claims are not enabled with respect to the “adjustable” portion of the coupling between the pilings and the bases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of U.S. Patent Publication No. 2005/0174817 (“Schmidt”).

Regarding claim 1, Hirsch discloses:
A power generation system (title, abstract), comprising: 
a plurality of power generation units (e.g. FIG 4, units 100a-d), wherein the plurality of power generation units are each configured to create electrical power from movement of a fluid within a body of water (col 12 line 40 through col 13 line 35); 
one or more switching devices (implicit; FIG 5 shows the use of rectifiers, regulators, and storage prior to “use;” in order to make use of DC power on a typical power grid, the power is typically first converted to AC power for transmission; such conversion requires an inverter with switches, i.e. “a switching device”); 
a control system (output control 224), wherein the control system is configured to communicate with the plurality of power generation units and with an electrical energy transmission system (col 14 lines 34-38; output control receives power from the units and controls delivery to the transmission system), the control system configured to:
control the one or more switching devices to control the power output of the plurality of power generation units within specifications of the electrical energy transmission system (col 14 lines 34-38; output control receives power from the units and controls delivery to the transmission system).

	Hirsch does not explicitly disclose the use of switching devices in the power conversion and transmission stages of the device or the monitoring of weather/environmental data in order to control said switches.
e.g., a wind farm) wherein weather and/or environmental conditions are monitored for the purposes of controlling the amount of power output to the grid by the installations (abstract).  Weather conditions are monitored by appropriate sensors (para. [0027]) and subsequently uses the data to determine how and/or when to operate the intermittent facilities to optimize power output (paras. [0028-30]).
Additionaly, Hirsch does discuss the irregular and oscillatory nature of wave energy in column 5, lines 36-39.  Hirsch acknowledges that this power source must be converted to 60-Hertz before it can be supplied to a power grid.  As the power in Hirsch is delivered to a battery after passing through passive rectifiers, it may be interpreted as a DC output.
	Schmidt discloses a DC to AC converter that converts DC power into AC power for the purpose of being delivered to a utility grid (see abstract, par 0002, 0004).  This converter utilizes a plurality of switching devices (pars 0016-17) that are operated to convert the DC voltage into a requisite AC voltage for a utility grid.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hirsch as taught by Lutza and Schmidt to monitor weather conditions at or near the power installation for the purposes of optimizing operation of the installation and to also include a conventional DC-to-AC power converter utilizing switches for the acknowledged purpose of converting DC power to an AC power with appropriate frequency for transmission to and on a utility grid.
Regarding claim 2, the combination of Hirsch in view of Schmidt (“the first combination”) discloses the limitations as set forth in claim 1, and Hirsch further discloses 
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1, and Hirsch further discloses “wherein the plurality of power generation units are tethered together via an output power line, and wherein the output power line is fixedly positioned to a floor of the body of water” in FIG 14, depicting a single output power line 234 extending from the system 200 into a floor 201).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, and Hirsch further discloses:
a controller (output control 224), wherein the controller is configured to manage an electrical power output of the unit (e.g. col 14 lines 34-38); 
a generator (combination of magnet 112 and coil 114), wherein the generator is configured to generate electrical power from movement of a fluid within a body of water (e.g. col 14 lines 20-26); and 
an electrical power storage unit (electrical storage 222) configured to store the electrical power generated by the generator (e.g. col 14 lines 27-33).
Regarding claim 6, the first combination discloses the limitations as set forth in claim 4, and Hirsch further discloses:

an electromagnetic core, wherein the electromagnetic core is positioned within the piling, and wherein the electromagnetic core comprises a plurality of windings (e.g. FIG 18, coils 114); 
a cap (112), wherein the cap includes a magnetic assembly (magnetic sleeve 112 includes magnetic substance 244; col 16 lines 16-36),; and 
a buoy coupled to the cap (106), wherein the buoy is configured to move the magnetic assemblies relative to the plurality of windings within the electromagnetic core upon movement of the fluid, and wherein the movement of the magnetic assemblies relative to the plurality of windings causes the generator to generate the electrical power (e.g. col 14 lines 20-38).

	Hirsch does not explicitly disclose: 
the magnetic assembly comprising a plurality of magnetic assemblies;
wherein each magnetic assembly includes a plurality of magnets positioned on each other with opposite polarities

	It is well-known in the art that magnetic assemblies can comprise a variety of materials in a variety of configurations, as suggested by Hirsch in col 16 lines 27-36.  It is well-known that a “magnetic assembly” may be comprised of a plurality of individual magnets having opposing 
Regarding claim 5, Applicant recites a system similar to those of claim 6, with the exception that the position of the coils and magnets are reversed.  It is well-known in the art that the position of magnets and coils in a generator may be reversed, associated with the necessary adjustments to power transfer (e.g. a slip ring is necessary to transfer power from coils mounted on a rotor).  Because it is well-known that these systems may be interchangeable as a matter of design choice or consideration, they are considered to be art recognized equivalents.  As such, claim 5 is not patentably distinct over the prior art of record.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Lutze.
Regarding claim 8, Hirsch discloses:
A power generation unit (title, abstract), comprising: 
a controller (output control 224), wherein the controller is configured to manage an electrical power output of the unit (e.g. col 14 lines 34-38); 
a generator (combination of magnet 112 and coil 114), wherein the generator is configured to generate electrical power from movement of a fluid within a body of water (e.g. col 14 lines 20-26); and 


	Hirsch does not explicitly disclose “at least one sensor configured to sense an operating condition of the power generation unit, wherein the controller is communicatively coupled to the at least one sensor.
	
Lutze discloses an intermittent renewable energy facility (e.g., a wind farm) wherein weather and/or environmental conditions are monitored for the purposes of controlling the amount of power output to the grid by the installations (abstract).  Weather conditions are monitored by appropriate sensors (para. [0027]) and subsequently uses the data to determine how and/or when to operate the intermittent facilities to optimize power output (paras. [0028-30]).

	It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Hirsch as taught by Lutze, providing a variety of sensors to measure environmental data, for the purposes of improving and optimizing control of the renewable energy installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832